Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction
Applicant elects Group I (claims 1-3, 7-8, 14 16-17, 19-21, 24, 26, 36-37, 39, 49, 51-55, 58, 63-65, and 67). Claim 69 has been withdraw.
Double patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public
policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “nght
to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman,
11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In
re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual
or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or
patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a
registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee
must fully comply with 37 CFR 3.73(b).

Claims 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US Patent No.9,790,512. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application fully contain the metes and
bounds of claim 7 of US Patent No. 9,790,512.
Claim 36 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US Patent No.9,790,512. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application fully contain the metes and
bounds of claim 26 of US Patent No. 9,790,512.



Claim objection
Claims 37 and 39 are objected to because of the following informalities:
Claim 37 recites “further comprising the step of: (c) hydrating said explant prior to step (c)
Claim 39 is objected since it depends of claim 37.
Appropriate correction is required.

Closest Prior Art


The closest prior arts are Martinell et al. (US 2005/0005321) Lawrence Jr et al. (U.S. Patent No. 4,326,358) and Harrington (Mississippi State University 1954) and Engelmann (In Vitro Cell Dev. Biol. Plant 40 427-433 2004) and Puddephat et al. Journal of experimental Botany Vol. 48 No. 309 pp.951-962). However, the claims are free of the prior art because the prior art does not teach or suggest the moisture content of the explant apart from the seed in the context of a transformation and regeneration.

Comment

2-3, 7-8, 14, 16-17, 19-21, 24, 26, 49, 51-55, 58, 63-65, and 67 are allowable.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner